


117 S2281 IS: Secure and Fair Employment in federal Contracting Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2281
IN THE SENATE OF THE UNITED STATES

June 24, 2021
Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To require all Federal contractors and grantees to enroll in, and maintain compliance with, the E-Verify Program.


1.Short titlesThis Act may be cited as the Secure and Fair Employment in federal Contracting Act or the SAFE Contracting Act. 2.Definitions (a)In generalSubchapter I of chapter 1 of subtitle I of title 41, United States Code, is amended—
(1)by inserting after section 105 the following:  105A.E-Verify ProgramThe term E-Verify Program means the program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).; and
(2)in section 113— (A)in paragraph (6), by striking and at the end;
(B)in paragraph (7), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:

(8)is enrolled in, and maintains compliance with all statutes, regulations, and policies regarding, the E-Verify Program.. (b)Clerical amendmentThe chapter analysis for chapter 1 of subtitle I of title 41, United States Code, is amended by inserting after the item relating to section 105 the following:


105A. E-Verify Program..
3.Contractors and subcontractorsSection 1121(c) of title 41, United States Code, is amended by adding at the end the following:  (4)E-verify enrollment and compliance (A)ContractorsExecutive agencies shall certify a contractor’s enrollment in, and compliance with all statutes, regulations, and policies regarding, the E-Verify Program.
(B)SubcontractorsNot later than 90 days after the date of the enactment of this paragraph, the Administrator shall issue a regulation establishing procedures for ensuring that all subcontractors on a Federal contract enroll in, and maintain compliance with all statutes, regulations, and policies regarding, the E-Verify Program before receiving an award as a subcontractor on a Federal contract.. 4.E-Verify compliance requirementSection 1125 of title 41, United States Code, is amended by adding at the end the following:

(c)E-Verify compliance
(1)In generalAn entity may not receive a Federal grant or Federal assistance unless the entity certifies to the Administrator that the entity has enrolled in, and maintained compliance with all statutes, regulations, and policies regarding, the E-Verify Program. (2)SubcontractorsAny entity that contracts with a recipient of a Federal grant or Federal assistance, and any entity that serves as a subcontractor to any such entity shall be enrolled in, and maintain compliance with all statutes, regulations, and policies regarding, the E-Verify Program.
(3)NoncomplianceAny entity described in paragraph (1) or (2) that does not enroll in, or maintain compliance with, the E-Verify Program shall be barred from receiving any Federal grant or Federal assistance, or otherwise qualifying for a Federal contract or serving as a subcontractor on a Federal contract until such entity restores and maintains compliance with all statutes, regulations, and policy guidance regarding the E-Verify Program.. 5.Consideration of contractor past performanceSection 1126 of title 41, United States Code, is amended—
(1)in subsection (a)(3)— (A)in subparagraph (A), by striking and at the end;
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:

(C)all offerors certify enrollment in, and compliance with all statutes, regulations, and policies regarding, the E-Verify Program before being considered as an offeror.; and (2)by adding at the end the following:

(c)E-Verify enrollment
(1)In generalAll past contract performance of an offeror may not be evaluated unless, at the commencement of the evaluation, the offeror includes certification of enrollment in, and compliance with all statutes, regulations, and policies regarding, the E-Verify Program. (2)No past contract performanceIf there is no past contract performance available, the offeror shall be evaluated unfavorably unless the offeror provides certification of enrollment in, and compliance with all statutes, regulations, and policies regarding, the E-Verify Program.
(3)Safe harborNo offeror shall be penalized for nonenrollment or noncompliance in the E-Verify Program that occurred before the date of the enactment of this subsection.. 6.Annual reportSection 1131 of title 41, United States Code, is amended by adding at the end the following: The Administrator shall include in such assessment information regarding the compliance or noncompliance of executive agencies in awarding contracts, grants, and assistance to entities that are enrolled in, and maintain compliance with all statutes, regulations, and policies regarding, the E-Verify Program..
7.Implementation
(a)In generalExcept as provided in subsection (b), not later than 180 days after the date of the enactment of this Act, the Administrator of the Office of Federal Procurement Policy shall develop and implement all regulations, policies, and procedures necessary to implement the amendments made by this Act. (b)Limitations on regulations, policies, and proceduresRegulations, policies, and procedures issued pursuant to subsection (a) may not reduce or limit, or authorize waivers for, any of the requirements under the amendments made by this Act.

